Citation Nr: 1725513	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  15-27 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for loss of use of both feet due to Parkinson's disease, prior to July 2014.

2.  Entitlement to a rating in excess of 30 percent for speech changes associated with Parkinson's disease, prior to July 2014.

3.  Entitlement to a rating in excess of 20 percent for a back condition associated with Parkinson's disease, prior to July 2014.

4.  Entitlement to a rating in excess of 20 percent for incontinence associated with Parkinson's disease, prior to July 2014.

5.  Entitlement to a rating in excess of 20 percent for loss of automatic movements associated with Parkinson's disease, prior to July 2014.

6.  Entitlement to a rating in excess of 10 percent for constipation associated with Parkinson's disease, prior to July 2014.

7.  Entitlement to a rating in excess of 10 percent for difficulty chewing and/or swallowing associated with Parkinson's disease, prior to July 2014.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All issues, except the issue of entitlement to TDIU, are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Prior to July 9, 2014, the Veteran met the schedular requirements for a TDIU rating and it was reasonably shown that, by virtue of his service-connected disabilities, the Veteran was unable to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

The requirements for a TDIU rating prior to July 9, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for a rating of TDIU prior to July 2014, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

It appears that the Veteran was denied TDIU as a result of his failure to appear at a VA examination in April 2010.  

When a veteran fails to report for an examination scheduled in conjunction with an a claim for TDIU, the claim shall be denied as a matter of law unless good cause is established as to why the veteran did not appear for the examination.  

The Veteran states that he did not receive notification of the VA examination in question.  

Under the presumption of regularity, "it is presumed that government officials 'have properly discharged their official duties,'" or, in this case, that notification of the April 2010 VA examination reached the Veteran.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926).  Clear evidence to the contrary is required to rebut the presumption of regularity.

The Veteran and his spouse supplied the requisite "clear evidence" at a hearing before the undersigned in March 2017, and have provided good cause as to the Veteran's absence from the April 2010 VA examination. 

Turning to the merits of his claim for TDIU, the Veteran had a single service-connected disability rated at 70 percent disabling prior to July 2014 (in addition to several other service-connected disabilities).  His claim for TDIU may be adjudicated on a schedular basis.  See 38 C.F.R. §§ 4.16(a), 4.25.  

At issue in this case is whether the Veteran was unable to engage in substantially gainful employment as a result of his service-connected disabilities prior to July 9, 2014.  Based on the November 2012 Parkinson's Disease Disability Benefits Questionnaire, the December 2008 medical opinion letter authored by the Veteran's private therapist, the private and VA treatment records in evidence, and the Veteran's reports of unemployment due to his service-connected disabilities, the Board finds that a grant of TDIU prior to July 9, 2014, is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to TDIU is granted, prior to July 9, 2014, subject to the law and regulations governing the award of monetary benefits.

REMAND

Additional development is required before the Board may adjudicate the Veteran's claims.  It appears that a significant portion of the Veteran's VA treatment records have not been associated with his claims file.  The Board is unable to adjudicate the Veteran's claims without a review of these records.  VA should seek any VA treatment records not already associated with the Veteran's claims file and add those records to the Veteran's claims file.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

1.  Obtain ALL VA treatment records that are not already associated with the Veteran's claims file and associate those records with the Veteran's claims file. 

2.  Readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.





_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b).



Department of Veterans Affairs


